Citation Nr: 0408157	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1973 to November 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee,  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  

The veteran seeks service connection for hepatitis C, which 
he argues was incurred as the result of tattoos that he 
received during his military service.  He has also argued 
that he has hepatitis C as the result of drug use during 
service.  

The record shows that at service entrance in January 1973, 
the veteran had no identifying marks, scars or tattoos.  At 
service separation in August 1975, it was noted that he had 
eight tattoos.  A private examiner noted in October 2001 that 
the veteran had hepatitis C.  By way of history, it was noted 
that the veteran denied any blood transfusions or intravenous 
drug use.  It was stated that during a four-year period in 
the early 1970's when the veteran was in the military, he was 
exposed to multiple risk factors to include intranasal 
cocaine, sexual promiscuity with prostitutes, and tattoos.  
The examiner stated that he had no records to review.  The 
veteran's representative has argued in his February 2004 
statement that a medical opinion should be obtained 
concerning a nexus between the veteran's hepatitis C with his 
receiving tattoos in service.  

The veteran stated in his August 2002 VA Form 9 that he was 
treated in service for drug abuse at the Jacksonville Navy 
Base from September 1975 to November 1975.  The service 
medical records in the file do not reflect this treatment.  
Therefore, an additional search for any records regarding 
this treatment in service should be accomplished.  

The record reflects that the veteran is receiving benefits 
from the Social Security Administration.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992) and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992), the United States Court of Appeals 
for Veterans Claims (Court) mandated that the VA must obtain 
a Social Security Administration (SSA) decision granting 
disability benefits and the medical records upon which such a 
decision was based.  In the current case, remand is required 
to obtain such medical records.

Accordingly, in order to comply with the statutory duty to 
assist, the case is REMANDED to the RO for the following 
actions:



1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hepatitis C since service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  In addition, the award decision 
and all clinical records upon which the 
veteran's SSA disability award was based 
should be obtained by the RO for 
association with the claims folder.  The 
RO should also attempt to obtain 
additional service medical records of 
treatment at the Jacksonville Navy Base 
during the veteran's service from 
September to November 1975.  If these 
records are unable to be located, this 
should be documented.  

3.  Then, the RO should schedule the 
veteran for a VA examination to evaluate 
his hepatitis C disability.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

All indicated studies should be performed 
and all findings reported in detail.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must indicate 
that a review of the claims file was 
made.  The examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
hepatitis C is related to his military 
service.  The examiner should 
specifically comment on whether the 
veteran's receiving tattoos during 
service or drug use is at least as likely 
as not to be related to his currently 
diagnosed hepatitis C.   

4.  The RO should review the examination 
reports.  If either report is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue on appeal.   

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




